—_—

Case 2:19-cv-01012-JLR Document 33 Filed 09/23/19 Page 1 of 5

THE HONORABLE JAMES L, ROBART

 

 

 

 

 
 

2

3

4

5

6

7

8

UNITED STATES DISTRICT COURT

9 WESTERN DISTRICT OF WASHINGTON
10 AT SEATTLE
1 | JENNIFER HARBERS,

for Herself, as a Private Attorney No. 2:19-cv-01012-JLR
19 General, and/or On Behalf Of All -
Others Similarly Situated, STIPULATED MOTION AND
B FROPSSED| ORDER RESOLVING
Plaintiff, DEFENDANT’S MOTION
14 TO STAY DISCOVERY (DKT. 32)
; v.

151 eppIE BAUER LLC, NOTE ON MOTION CALENDAR:
16 and DOES 1-20, inclusive, MONDAY, SEPTEMBER 23, 2019
7 Defendants.
18
19
20
21
22
23
24
25,
26
27
28

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT’S
MOTION TO STAY DISCOVERY - 1
19-CV-01012-JLR

HATTIS & LUKACS
400 108" Avenue NE, Suite 500

Bellevue, WA 98004

425.233.8650 | FAX: 425.412.7171

wee. hattislaw.com

\)

 

 
Case 2:19-cv-01012-JLR Document 33 Filed 09/23/19 Page 2 of 5

 

 

1 STIPULATION
2 WHEREAS, on July 23, 2019, this Court entered a Rule 16(b) And Rule 23(d)(2)
3|| Scheduling Order Regarding Class Certification Motion (Dkt. 24) which, among other things,
4|| set a deadline for Plaintiff Jennifer Harbers to complete discovery on class certification on or
5 || by November 24, 2019, and set a deadline for Plaintiff Harbers to file a motion for class
6 |] certification on or by December 24, 2019;
7 WHEREAS, on July 3, 2019, Defendant Eddie Bauer, LLC (“Eddie Bauer”), filed its
84] Motion To Compel Arbitration Or, In The Alternative, Dismiss Plaintiff's Complaint (Dkt. 13),
9 || a motion which has been fully briefed by the parties and which is pending;
10 WHEREAS, on September 16, 2019, Eddie Bauer filed and served its Motion To Stay
11]| Discovery (Dkt. 32), which asks the Court to stay discovery until the ruling upon Defendant's
12} Metien—Fe-Compet Arbitration Or, inFhes Hternative, Dismiss Plaintiffs Complaint Dit 13}
13 || on the grounds that district courts within the Ninth Circuit have held that a stay of discovery is
14]| appropriate while a plaintiff is challenging the Court’s jurisdiction (Motion To Stay Discovery,
15]) Dkt. 32, pp. 3:2-4:13);
16 WHEREAS, after a review of the court decisions cited by Eddie Bauer and other legal
17}| authorities (¢.g., Mahamedi IP Law, LLP y, Paradice & Li, LLP, 2017 WL 2727874, *1 (N.D.
18 || Cal. Feb. 14, 2017) (collecting cases staying discovery until resolution of arbitration motion)),
19] Plaintiff Harbers concludes that she does not have an objection to a limited stay of all discovery
20 || and that it would not be a good use of judicial resources for this Court to adjudicate Eddie
21}| Bauer’s Motion To Stay Discovery (Dkt. 32)—provided that Plaintiff's deadlines to complete
22 || class certification discovery and to file a motion for class certification are continued for a
23 || period of time equal to the period of the discovery stay;
24 NOW, THEREFORE, Plaintiff Jennifer Harbers (“Harbers”) and Defendant Eddie
25 Bauer, LLC (“Eddie Bauer”} hereby STIPULATE and AGREE as follows:
26 1. All discovery in this civil action should be suspended from the day of the .
27\| Court’s granting of this Stipulated Motion to and through the day of the Court’s entry of an
28 || order adjudicating Defendant’s Motion To Compel Arbitration Or, In The Alternative, Dismiss

STIPULATED MOTION FOR ORDER HATTIS & LUKACS

RESOLVING DEFENDANT’S 400 108" Avenue NE, Suite 500
MOTION TO STAY DISCOVERY - 2 Bellevue, WA 98004
19-C'V-01012-JLR 425.233.8650 | FAX: 425.412.7171

www hattislaw,com

 

 
Case 2:19-cv-01012-JLR Document 33 Filed 09/23/19 Page 3 of 5

 

 

 

 

1 || Plaintiff's Complaint (the “Period of Stay”), with this stay of discovery being lifted upon this
2|| Court’s entry of an order adjudicating Defendant’s Motion To Compel Arbitration Or, In The
3|} Alternative, Dismiss Plaintiff's Complaint.
4 2. The deadlines of November 24, 2019 (to complete class certification discovery),
5 || and December 24, 2019 (to file a motion for class certification), as stated in the Rule 16(b) And
6]] Rule 23(d)(2) Scheduling Order Regarding Class Certification Motion (Dkt. 24), should be
7|| amended and continued by the number of calendar days in the Period of Stay.
8 3. Phe-Cour-sheuktracatethetrotine-date-festddice Bauer’s Motion To Stay
9|| Discovery (Dkt. 32) {8 DEPTED as moot.
10
7 DATE: September 23, 2019
12
Respectfully submitted, Respectfully submitted,
13
14] SEED IP Law Group LLP HATTIS & LUKACS
15
16
by: /s/ Marc C. Levy by: _/s/ Daniel M. Hattis
17 || Mare C. Levy, WSBA No. 19203 Daniel M. Hattis, WSBA 50428
Thomas A. Shewmake, WSBA No. 50765 Paul Karl Lukacs (admitted pro hac vice)
181701 Fifth Avenue, Suite 5400 Che Corrington, WSBA No. 54241
19 || Seattle, WA 98104 400 108" Avenue NE, Suite 500
Telephone: 206-622-4900 Bellevue, WA 98004
20 || Facsimile: 206-682-603 1 Telephone: 425-233-8628
marcl@seedip.com Facsimile: 425-412-7171
21 |) tomshewmake@seedip.com che@hattislaw.com
dan@hattislaw.com
221 STEPTOE & JOHNSON LLP pkl@hattislaw.com
3 Stephanie A. Sheridan (admitted pro hac vice)
Anthony J, Anscombe (admitted pro hac vice) Attorney for
94 || Meegan B. Brooks (admitted pro hac vice) Plaintiff Jennifer Harbers
One Market Street and the Proposed Class
25 || Steuart Tower, Suite 1800
San Francisco, CA 94105
26 || Telephone: 415-365-6700
Facsimile: 415-365-6699
27 .
ssheridan@steptoe.com
28 || aanscombe@steptoe.com

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT’S
MOTION TO STAY DISCOVERY - 3
19-CV-01012-JLR

HATTIS & LUKACS
400 1084 Avenue NE, Suite 500
Bellevue, WA 98004
425,233, 8650 | FAX: 425.412.7171
www. hattistaw.com

 

 
Oo 8S sO

Case 2:19-cv-01012-JLR

mbrooks@steptoe.com

Attorneys for
Defendant Eddie Bauer, LLC

IT IS SO ORDERED.

Oe hole \
DATED: September. \, 2019

Document 33 Filed 09/23/19 Page 4o0f5

ORDER

C \ 0 29

HON, JAMES|L . ROBART

 

STIPULATED MOTION FOR ORDER
RESOLVING DEFENDANT'S
MOTION TO STAY DISCOVERY - 4

 

19-CV-01012-JLR

for the Westery District of Washington

Judge, er Ss: of Court

HATTIS & LUKACS
400 108" Avenue NE, Suite 500
Bellevue, WA 98004
425 233.8650 | FAX: 425.412.7171
www. hattislaw.com

 

 
Case 2:19-cv-01012-JLR Document 33 Filed 09/23/19 Page 5of5

CERTIFICATE OF SERVICE
The undersigned certifies under penalty of perjury under the laws of the State of
Washington and the United States of America that on the 23" day of September, 2019, the
document attached hereto was filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to all counsel of record in the matter.

DATED this 23" day of September, 2019.

/s/ Che Corrington.
Che Corrington, WSBA No. 54241

 

 

 

STIPULATED MOTION FOR ORDER

’ , HATTIS & LUKACS
RESOLVING DEFENDANT’S 400 108" Avenue NE, Suite 500
MOTION TO STAY DISCOVERY - 5 - __ Bellevue, WA 98004
19-CV-01012-JLR 425,233,8650 | FAX: 425.412.7171

www, hattislaw.com

 

 
